DETAILED ACTION
The instant application having application No 16/126455 filed on 10/23/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 4 or 6 or 7 is incorporated into the independent claim 1.
Claim 14 would be allowable if (i) claim 15 or 4 or 6 or 7 or 19 is incorporated into the independent claim 14.
Claim 18 would be allowable if (i) claim 19 is incorporated into the independent claim 18.

Response to Argument
5.	Applicant’s arguments with respect to claims 1-8 and 12-20 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.
In response to the argument on page 10 of Applicant’s Remark, “determine whether the received message is one of messages that are replicated by another control device, each of the messages being transmitted by the another control device to the control device via a different corresponding route”. 
recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server, after receiving the instruction of the session control unit B, network access point B replicates movie Q, and sends the replicated data to network access point C (replicates by another control device). A network access point C forwards the data to requesting node D” according to HAN’s disclosure.
As stated in HAN’s – page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server, par (0071), 1-10, after receiving the instruction of the session control unit B, network access point B replicates movie Q, and sends the replicated data to network access point C (replicates by another control device). A network access point C forwards the data to requesting node D. 
The examiner would like to further explain also see par (0073), lines 1-10,  the session control unit A performs route query according to the key and finds that a node under the session control unit B owns movie Q, and sends a request for obtaining movie Q to the session control unit B. The request carry no key, the session control unit B converts the movie name "Q" in the received request into a key through a hash algorithm, and queries the local database according to the key to check whether the network access point B is transmitting movie Q; if so, the session control unit B instructs the network access point B to replicate and forward movie Q to requesting node D(wherein the control unit queries the new route by using the hash algorithm and send the replicated data to the requesting node via the new route)). 
Thus, HAN’s disclosure still covers the limitations of claim 1, 14 and 18.  Therefore, Examiner respectfully disagrees with Applicant's arguments.
On page 11 of Applicant’s Remark, Applicant further argues that (1) “at least one or more processors configured to instruct recording of a difference between a particular recorded message of the messages and the received message that is determined to be one of the messages, at least one or more processors configured to instruct recording of a difference between a particular recorded message of the messages and the received message that is determined to be one of the messages, wherein the one or more processors do not record the received message that is determined to be the one of the messages".
 whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Davis’s is directed to “configured to store the received respective data packets of the first and second media streams in a single shared media stream buffer having at least a pair of separate memory banks according to the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message), the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message and not recorded message)), configured to provide data packet fetching control instructions to the data packet player based on the determined first and second flow identifiers and the determined sequence number indexes of each parsed data packet of the first and second media streams. 
On page 12 of Applicant’s Remark, Applicant further argues that (2) “at least one or more processors configured to instruct recording of a difference between a particular recorded message of the messages and the received message that is determined to be one of the messages, at least one or more processors configured to instruct recording of a difference between a particular recorded message of the messages and the received message that is determined to be one of the messages, wherein the one or more processors do not record the received message that is determined to be the one of the messages".
 whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Davis’s is directed to “configured to store the received respective data packets of the first and second media streams in a single shared media stream buffer having at least a pair of separate memory banks according to the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message), the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message and not recorded message)), configured to provide data packet fetching control instructions to the data packet player based on the determined first and second flow identifiers and the determined sequence number indexes of each parsed data packet of the first and second media streams. 
determining whether the received message has been transmitted via the recording device based on a connection relationship with the recording device to determine whether the received message is the object to be recorded in the recording device".
 whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Davis’s is directed to “page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server. 
Therefore, Examiner respectfully disagrees with Applicant's arguments.
Thus, HAN’s and Davis’s disclosures still cover the limitations of claims 1, 14, and 18. Therefore, Examiner respectfully disagrees with Applicant's arguments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 12-14 and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 20110004699, Jan. 6, 2011) in view of Martel et al. (US 20180070126, Mar. 8, 2018).

Regarding Claim 1, HAN discloses a control device, comprising: one or more processors configured to receive a message (page 3, par (0071), 1-10, After receiving the instruction of the session control unit B(receiving the message));
determine whether the received message is one of messages that are replicated by another control device(page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server), each of the messages being transmitted by the another control device to the control device via a different corresponding route(page 3, par (0071), 1-10, after receiving the instruction of the session control unit B, network access point B replicates movie Q, and sends the replicated data to network access point C (replicates by another control device). A network access point C forwards the data to requesting node D).
HAN discloses all aspects of the claimed invention, except instruct recording of a difference between a particular recorded message of the messages and the received message that is determined to be one of the messages, wherein the one or more processors do not record the received message that is determined to be the one of the messages.
(page 2, par (0015), 1-10, configured to store the received respective data packets of the first and second media streams in a single shared media stream buffer having at least a pair of separate memory banks according to the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message)) and the received message that is determined to be one of the messages(page 2, par (0015), 1-10, the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message and not recorded message)), configured to provide data packet fetching control instructions to the data packet player based on the determined first and second flow identifiers and the determined sequence number indexes of each parsed data packet of the first and second media streams), 
wherein the one or more processors do not record the received message that is determined to be the one of the messages (page 6, par (0053), 1-10, no packets are written at the packet index location in memory (received messages did not record) and therefore whatever was written there at an earlier time is seen by the player channel packet index location contains a valid packet written earlier and therefore contains a sequence number that is unrelated with the previous packet (recorded message). The packet player channel will analyze the sequence number of each packet and, if not contiguous with respect to the previous, will generate a "lost packet" message to the de-encapsulator which is responsible to perform error concealment when possible de-encapsulator generate black pixels to account for the lost packets, the player channel perform error concealment by reading out a packet equivalent to the lost one from a previous video frame, provided it is available in memory).
HAN and Martel are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify do not record the received message that is determined to be the one of the messages the teaching of HAN to include no packets are written at the packet index location in memory the teaching of Martel because it is providing a flow control signal to allow the packet player to playback at a set media rate.

Regarding Claim 5, HAN discloses the one or more processors are further configured to instruct recording of accompanying information of the received message (page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server).
9-11. (Canceled)
Regarding Claim 12, HAN discloses the recorded message of the messages is a message recorded in a recording device connected via a network (page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server).
Claim 13, HAN discloses all aspects of the claimed invention, except the one or more processors are configured to instruct recording of the received message that is not determined to be the one of the messages.
Martel is the same field of invention teaches the one or more processors are configured to instruct recording of the received message that is not determined to be the one of the messages (page 2, par (0015), 1-10, the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message and not recorded message)), configured to provide data packet fetching control instructions to the data packet player based on the determined first and second flow identifiers and the determined sequence number indexes of each parsed data packet of the first and second media streams).
Regarding Claim 14, HAN discloses a control device, comprising one or more processors configured to receive a message(page 3, par (0071), 1-10, After receiving the instruction of the session control unit B(receiving the message)); determine whether the received message is one of messages that are replicated by another control device(page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server), each of the messages being transmitted by the another control device to the control device via a different corresponding route(page 3, par (0071), 1-10, after receiving the instruction of the session control unit B, network access point B replicates movie Q, and sends the replicated data to network access point C (replicates by another control device). A network access point C forwards the data to requesting node D); and determine whether the received message has been transmitted via the recording device based on a connection relationship with the recording device to determine whether the received message is the object to be recorded in the recording device(page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server).
HAN discloses all aspects of the claimed invention, except instruct recording of difference information indicative of a difference between a particular recorded message of the messages and the received message when the received message is one of the messages, and instruct recording of the received message when the received message is not the one of the messages, wherein the one or more processors are further configured to determine whether the received message is an object to be recorded in a recording device connected via a network, instruct recording of the difference information when the received message is the object to be recorded in the recording device and is the one of the messages.
Martel is the same field of invention teaches instruct recording of difference information indicative of a difference between a particular recorded message of the messages and the received message when the received message is one of the messages(page 2, par (0015), 1-10, configured to store the received respective data packets of the first and second media streams in a single shared media stream buffer having at least a pair of separate memory banks according to the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message)), and instruct recording of the received message when the received message is not the one of the messages(page 2, par (0015), 1-10, the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message and not recorded message)), configured to provide data packet fetching control instructions to the data packet player based on the determined first and second flow identifiers and the determined sequence number indexes of each parsed data packet of the first and second media streams), 
wherein the one or more processors are further configured to determine whether the received message is an object to be recorded in a recording device connected via a network(page 2, par (0015), 1-10, configured to store the received respective data packets of the first and second media streams in a single shared media stream buffer having at least a pair of separate memory banks according to the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message)), instruct recording of the difference information when the received message is the object to be recorded in the recording device and is the one of the messages(page 2, par (0015), 1-10, configured to store the received respective data packets of the first and second media streams in a single shared media stream buffer having at least a pair of separate memory banks according to the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of HAN to include the teaching of Martel because it is providing a flow control signal to allow the packet player to playback at a set media rate.
Regarding Claim 16, HAN discloses the one or more processors are further configured to instruct recording of accompanying information of the received message (page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server).
Regarding Claim 17, HAN discloses the recorded message of the messages is a message recorded in a recording device connected via a network (page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server).
Regarding Claim 18, HAN discloses a control device, comprising: one or more processors configured to receive a message(page 3, par (0071), 1-10, After receiving the instruction of the session control unit B(receiving the message)); determine whether the received message is one of messages that are replicated by another control device(page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server), 
each of the messages being transmitted by the another control device to the control device via a different corresponding route(page 3, par (0071), 1-10, after receiving the instruction of the session control unit B, network access point B replicates movie Q, and sends the replicated data to network access point C (replicates by another control device). A network access point C forwards the data to requesting node D); wherein the one or more processors are further configured to instruct recording of accompanying information of the received message (page 3, par (0089), 1-5, recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server),
HAN discloses all aspects of the claimed invention, except instruct recording of difference information indicative of a difference between a particular recorded message of the messages and the received message when the received message is one of the messages, and instruct recording of the received message when the received message is not the one of the messages, and the one or more processors are configured to instruct the recording of the accompanying information, which includes at least one of a reception time of a message and information to detect an error of the message.
Martel is the same field of invention teaches instruct recording of difference information indicative of a difference between a particular recorded message of the messages and the received message when the received message is one of the (page 2, par (0015), 1-10, configured to store the received respective data packets of the first and second media streams in a single shared media stream buffer having at least a pair of separate memory banks according to the determined sequence number indexes(recording information based on the sequence index indicative of a difference between the recorded message)), and instruct recording of the received message when the received message is not the one of the messages(page 2, par (0015), 1-10, the determined sequence number indexes (recording information based on the sequence index indicative of a difference between the recorded message and not recorded message)), configured to provide data packet fetching control instructions to the data packet player based on the determined first and second flow identifiers and the determined sequence number indexes of each parsed data packet of the first and second media streams), 
and the one or more processors are configured to instruct the recording of the accompanying information, which includes at least one of a reception time of a message and information to detect an error of the message(page 5, par (0045), 1-10, the packet recorder stores the filtered media streams as they arrive time into the memory before playout).
HAN and Martel are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of HAN to include the teaching of Martel because it is providing a flow control signal to allow the packet player to playback at a set media rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464